Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 1 of 73 PageID: 1



Charles M. Lizza                         Of Counsel:
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP           Preston K. Ratliff II
One Riverfront Plaza, Suite 1520         Joseph M. O’Malley, Jr.
Newark, NJ 07102                         Dana Weir
(973) 286-6700                           PAUL HASTINGS LLP
clizza@saul.com                          200 Park Avenue
wbaton@saul.com                          New York, NY 10166
                                         (212) 318-6000
Attorneys for Plaintiffs
Sucampo GmbH, Sucampo                    Attorneys for Plaintiffs
Pharmaceuticals, Inc., Sucampo Pharma    Sucampo GmbH, Sucampo Pharmaceuticals, Inc.,
Americas LLC, Sucampo Pharma LLC,        Sucampo Pharma Americas LLC, and
Takeda Pharmaceutical Company Limited,   Sucampo Pharma LLC
Takeda Pharmaceuticals USA, Inc., and
Takeda Pharmaceuticals America, Inc.     William F. Cavanaugh
                                         Zhiqiang Liu
                                         PATTERSON BELKNAP WEBB & TYLER LLP
                                         1133 Avenue of the Americas
                                         New York, NY 10036
                                         (212) 336-2000
                                         Attorneys for Plaintiffs
                                         Takeda Pharmaceutical Company Limited,
                                         Takeda Pharmaceuticals USA, Inc., and Takeda
                                         Pharmaceuticals America, Inc.

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

SUCAMPO GMBH, SUCAMPO
PHARMACEUTICALS, INC., SUCAMPO
PHARMA AMERICAS LLC,
SUCAMPO PHARMA LLC, TAKEDA
PHARMACEUTICAL COMPANY                                 Civil Action No. ___________
LIMITED, TAKEDA
PHARMACEUTICALS USA, INC. and                             COMPLAINT FOR
TAKEDA PHARMACEUTICALS                                 PATENT INFRINGEMENT
AMERICA, INC.,
                                                          (Filed Electronically)
                   Plaintiffs,
             v.

ZYDUS PHARMACEUTICALS (USA) INC.,

                   Defendant.
 Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 2 of 73 PageID: 2



              Plaintiffs Sucampo GmbH, Sucampo Pharmaceuticals, Inc., Sucampo Pharma

Americas LLC, and Sucampo Pharma LLC (collectively, “Sucampo”) and Takeda

Pharmaceutical Company Limited, Takeda Pharmaceuticals USA, Inc., and Takeda

Pharmaceuticals America, Inc. (collectively, “Takeda”) (together with Sucampo, “Plaintiffs”),

for their Complaint against Zydus Pharmaceuticals (USA) Inc. (“Zydus”), hereby allege as

follows:

                                       THE PARTIES

              1.      Sucampo GmbH (formerly known as Sucampo AG) is a Swiss corporation

having a primary place of business at Baarerstrasse 22, CH-6300, Zug, Switzerland.

              2.      Sucampo Pharmaceuticals, Inc. is a corporation having a principal place of

business at 1425 US Route 206, Bedminster, New Jersey 07921.

              3.      Sucampo Pharma Americas LLC is a wholly-owned subsidiary of

Sucampo Pharmaceuticals, Inc., having a principal place of business at 1425 US Route 206,

Bedminster, New Jersey 07921.

              4.      Sucampo Pharma LLC, which merged with a Japanese corporation

previously known as R-Tech Ueno, Ltd., is a wholly-owned subsidiary of Sucampo

Pharmaceuticals, Inc., having a principal place of business at 1-1-7 Uchisaiwaicho, Chiyoda-ku,

Tokyo 100-0011, Japan.

              5.      Takeda Pharmaceutical Company Limited is a Japanese corporation

having a principal place of business at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka 540-8645,

Japan.

              6.      Takeda Pharmaceuticals USA, Inc. is a corporation jointly owned by

Takeda Pharmaceutical Company Limited and non-party Takeda Pharmaceuticals International

AG, having a principal place of business at One Takeda Parkway, Deerfield, Illinois 60015.


                                             -2-
 Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 3 of 73 PageID: 3



               7.       Takeda Pharmaceuticals America, Inc. is a wholly-owned subsidiary of

Takeda Pharmaceuticals USA, Inc., having a principal place of business at One Takeda Parkway,

Deerfield, Illinois 60015.

               8.       Upon information and belief, Zydus is an entity organized and existing

under the laws of the State of New Jersey, having a principal place of business at 73

Route 31 North, Pennington, New Jersey 08534.

               9.       Upon information and belief, Zydus is registered with the State of New

Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey

under Business ID No. 0100915422 and is registered with the State of New Jersey’s Department

of Health as a drug wholesaler the under Registration No. 5003171.

               10.      Upon information and belief, Zydus develops, manufactures, markets,

sells, and/or imports generic pharmaceutical versions of branded products for sale and use

throughout the United States, including in this Judicial District.

                                 JURISDICTION AND VENUE

               11.      This is a civil action for infringement of United States Patent Nos.

7,795,312, 8,026,393, 8,338,639, 8,779,187, and 8,748,481 (collectively, “the patents-in-suit”).

This action arises under the Patent Laws of the United States, 35 U.S.C. § 100 et seq.

               12.      This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a). This Court may declare the rights and other legal relations of

the parties under 28 U.S.C. §§ 2201-02 because this case is an actual controversy within the

Court’s jurisdiction.

               13.      Venue is proper in this Court under 28 U.S.C. §§ 1391(b), (c), and/or (d),

and 1400(b) because Zydus is incorporated in New Jersey, has a regular and established place of

business in New Jersey, and has committed and will commit further acts of infringement in this


                                                -3-
 Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 4 of 73 PageID: 4



Judicial District. Venue is proper for the additional reasons set forth below, and for other

reasons that will be presented to the Court if such venue is challenged.

               14.     This Court has personal jurisdiction over, and venue is proper as to, Zydus

because, inter alia, Zydus: (1) is incorporated in New Jersey; (2) has its principal place of

business in New Jersey; (3) has purposely availed itself of the privilege of doing business in New

Jersey, including, inter alia, registering with the State of New Jersey’s Division of Revenue and

Enterprise Service to do business in the State of New Jersey under entity ID No. 0100915422

and securing a New Jersey wholesale drug distributor’s license under Registration No. 5003171;

(4) maintains pervasive, continuous, and systematic contacts with the State of New Jersey,

including the marketing, distribution, and/or sale of generic pharmaceutical drugs in the State of

New Jersey; and (5) upon information and belief, derives substantial revenue from the sale of its

products in New Jersey.

               15.     This Court has personal jurisdiction over Zydus because, inter alia, Zydus

has committed, or aided, abetted, contributed to, and/or participated in the commission of, acts of

patent infringement, including acts in the State of New Jersey, that have led to foreseeable harm

and injury to Plaintiffs in the State of New Jersey.

               16.     Zydus sent Sucampo a Notice Letter dated December 16, 2019 (the

“Zydus Notice Letter”), stating that Zydus filed Abbreviated New Drug Application (“ANDA”)

No. 214131 seeking approval from the United States Food and Drug Administration (“FDA”) to

commercially manufacture, use, market, or sell generic lubiprostone capsules 8 mcg and 24 mcg

(the “ANDA Products”) in the United States, including, upon information and belief, in the State

of New Jersey, prior to the expiration of the patents-in- suit.




                                                -4-
 Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 5 of 73 PageID: 5



                17.    This Court also has personal jurisdiction over Zydus because, inter alia, it

has availed itself of the legal protections of the State of New Jersey by previously initiating

litigation and consenting to personal jurisdiction in this Judicial District. See, e.g., Mitsubishi

Tanabe Pharma Corp., et al. v. Sandoz, et al., Civil Action No. 17-5319 (D.N.J.); Takeda

Pharm. Co. Ltd., et al. v. Zydus Pharm. (USA) Inc., et al., Civil Action No. 10-1723 (D.N.J.);

Zydus Pharm. USA, Inc. v. Eli Lilly & Co., Civil Action No. 10-5584 (D.N.J.).

                                   THE PATENTS-IN-SUIT

                18.    Sucampo Pharma Americas LLC holds approved New Drug Application

(“NDA”) No. 021908, under which the FDA granted approval on January 31, 2006 for 24 mcg

lubiprostone capsules and on April 29, 2008 for 8 mcg lubiprostone capsules, both marketed in

the United States under the trade name AMITIZA®.

                19.    AMITIZA® (lubiprostone) capsules approved in NDA No. 021908 are

indicated for the treatment of chronic idiopathic constipation in adults and the treatment of

opioid-induced constipation in adult patients with chronic, non-cancer pain.          In addition,

AMITIZA® (lubiprostone) capsules are indicated for the treatment of irritable bowel syndrome

with constipation (“IBS-C”) in women ≥ 18 years old.

                20.    Sucampo GmbH (as Sucampo AG) owns United States Patent No.

7,795,312 (“the ’312 patent”) titled, “Method for Treating Abdominal Discomfort.” The ’312

patent was duly and legally issued on September 14, 2010. A copy of the ’312 patent is attached

as Exhibit A.

                21.    Sucampo GmbH (as Sucampo AG) and Sucampo Pharma LLC co-own

United States Patent No. 8,026,393 (“the ’393 patent”) titled, “Soft-Gelatin Capsule

Formulation.” The ’393 patent was duly and legally issued on September 27, 2011. A copy of

the ’393 patent is attached as Exhibit B.


                                               -5-
 Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 6 of 73 PageID: 6



               22.     Sucampo GmbH (as Sucampo AG) and Sucampo Pharma LLC co-own

United States Patent No. 8,338,639 (“the ’639 patent”) titled, “Soft-Gelatin Capsule

Formulation.” The ’639 patent was duly and legally issued on December 25, 2012. A copy of

the ’639 patent is attached as Exhibit C.

               23.     Sucampo GmbH (as Sucampo AG) and Sucampo Pharma LLC co-own

United States Patent No. 8,779,187 (“the ’187 patent”) titled, “Soft-Gelatin Capsule

Formulation.” The ’187 patent was duly and legally issued on July 15, 2014. A copy of the ’187

patent is attached as Exhibit D.

               24.     Sucampo GmbH (as Sucampo AG) owns United States Patent No.

8,748,481 (“the ’481 patent”) titled, “Method for Treating Gastrointestinal Disorder.” The ’481

patent was duly and legally issued on June 10, 2014. A copy of the ’481 patent is attached as

Exhibit E.

               25.     Takeda Pharmaceutical Company Limited is an exclusive licensee to the

patents-in-suit. Takeda Pharmaceuticals USA, Inc. is a sublicensee of Takeda Pharmaceutical

Company Limited.        Takeda Pharmaceuticals America, Inc. is a sublicensee of Takeda

Pharmaceuticals USA, Inc.

               26.     The patents-in-suit are listed in the FDA publication entitled Approved

Drug Products with Therapeutic Equivalence Evaluations (“the Orange Book”) for AMITIZA®.

                     ZYDUS ANDA NO. 214131 AND NOTICE LETTER

               27.     Upon information and belief, Zydus submitted ANDA No. 214131 to the

FDA, including a certification with respect to the patents-in-suit under § 505(j)(2)(A)(vii)(IV) of

the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355) (“Paragraph IV Certification”),

seeking approval to engage in the commercial manufacture, use, offer for sale, or sale within the




                                               -6-
 Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 7 of 73 PageID: 7



United States, or importation into the United States, of the ANDA Products prior to expiration of

the patents-in-suit.

                28.    Upon information and belief, on or about December 16, 2019, Zydus sent

the Zydus Notice Letter to Sucampo. The Zydus Notice Letter represented that ANDA No.

214131 contained Paragraph IV Certifications with respect to the ’312, ’393, ’639, ’187, and

’481 patents, and that Zydus sought approval of ANDA No. 214131 prior to the expiration of the

patents- in-suit.

                29.    Plaintiffs commenced this action within 45 days of the date of receipt of

the Zydus Notice Letter dated December 16, 2019.

                       INFRINGEMENT OF THE PATENTS-IN-SUIT

                30.    Plaintiffs repeat and re-allege paragraphs 1-29 as if fully set forth herein.

                31.    By seeking approval of ANDA No. 214131 to engage in the commercial

manufacture, use, offer for sale, or sale within the United States, or importation into the United

States, of the ANDA Products prior to the expiration of the ’312, ’393, ’639, ’187, and ’481

patents, Zydus has infringed one or more claims of those patents under 35 U.S.C. § 271(e)(2)(A).

                32.    Upon information and belief, the manufacture, use, offer for sale, or sale

within the United States, and/or importation into the United States, of the ANDA Products meets

or embodies all steps of one or more claims of the patents-in-suit.

                33.    Upon information and belief, Zydus intends to and will engage in the

commercial manufacture, use, offer for sale, or sale within the United States, and/or importation

into the United States of the ANDA Products upon receipt of final FDA approval of ANDA

No. 214131.

                34.    If Zydus manufactures, uses, offers to sell, or sells within the United

States, or imports into the United States, the ANDA Products prior to the latest expiration of the


                                                -7-
 Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 8 of 73 PageID: 8



’312, ’393, ’639, ’187, and ’481 patents, Zydus will infringe one or more claims of those patents

under 35 U.S.C. § 271(a), (b) or (c).

               35.     Plaintiffs are entitled to relief provided by 35 U.S.C. § 271(e)(4),

including an order of this Court that the effective date of the approval of the Zydus ANDA be a

date that is not earlier than the latest expiration date of the ’312,’393, ’639, ’187, and ’481

patents, or any later expiration of any patent term extension or exclusivity for these patents to

which Plaintiffs are or become entitled.

               36.     Plaintiffs are entitled to a declaration that, if Zydus commercially

manufactures, uses, offers for sale, or sells the ANDA Products within the United States, imports

the ANDA Products into the United States, or induces or contributes to such conduct, Zydus will

infringe the ’312, ’393, ’639, ’187, and ’481 patents under 35 U.S.C. § 271(a), (b), or (c).

               37.     Plaintiffs will be irreparably harmed by Zydus’s infringing activities

unless those activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at

law.

                                    PRAYER FOR RELIEF

               Plaintiffs request that the Court grant the following relief:

               A.      An Order adjudging and decreeing that Zydus has infringed the ’312,’393,

’639, ’187, and ’481 patents by submitting ANDA No. 214131 to the FDA;

               B.      A permanent injunction pursuant to 35 U.S.C. § 271(e)(4)(B) or 35 U.S.C.

§ 283 restraining and enjoining Zydus, its directors, officers, agents, attorneys, affiliates,

divisions, successors and employees, and those acting in concert with Zydus, from infringing the

’312, ’393, ’639, ’187, and ’481 patents by the commercial manufacture, use, offer for sale, or

sale within the United States, or importation into the United States, of any drug product claimed

in the aforementioned patents;


                                                -8-
 Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 9 of 73 PageID: 9



               C.      An Order pursuant to 35 U.S.C. § 271(e)(4)(A) decreeing that the effective

date of any approval of ANDA No. 214131 be a date that is not earlier than the latest expiration

date of the ’312, ’393, ’639, ’187, and ’481 patents, or any later expiration of any patent term

extension or exclusivity for the aforementioned patents to which Plaintiffs are or become

entitled;

               D.      That Plaintiffs be awarded monetary relief to the extent Zydus

commercially manufactures, uses, offers for sale, or sells within the United States, or imports

into the United States any product that infringes or induces or contributes to the infringement of

the ’312, ’393, ’639, ’187, and ’481 patents within the United States prior to the latest expiration

of the aforementioned patents, including any later expiration of any patent term extension or

exclusivity for the patents to which Plaintiffs are or become entitled, and that any such monetary

relief be awarded to Plaintiffs with prejudgment interest; and

               E.      Such other and further relief as the Court may deem just and proper.




                                               -9-
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 10 of 73 PageID: 10



Dated: January 28, 2020       By: s/ Charles M. Lizza
                                  Charles M. Lizza
                                  William C. Baton
                                  SAUL EWING ARNSTEIN & LEHR LLP
                                  One Riverfront Plaza, Suite 1520
                                  Newark, NJ 07102
                                  (973) 286-6700
                                  clizza@saul.com
                                  wbaton@saul.com

                                  Attorneys for Plaintiffs
                                  Sucampo GmbH, Sucampo Pharmaceuticals, Inc.,
                                  Sucampo Pharma Americas LLC, Sucampo
                                  Pharma LLC, Takeda Pharmaceutical Company
                                  Limited, Takeda Pharmaceuticals USA, Inc., and
                                  Takeda Pharmaceuticals America, Inc.


                                  Of Counsel:

                                  Preston K. Ratliff II
                                  Joseph M. O’Malley, Jr.
                                  Dana Weir
                                  PAUL HASTINGS LLP
                                  200 Park Avenue
                                  New York, NY 10166
                                  (212) 318-6000

                                  Attorneys for Plaintiffs
                                  Sucampo GmbH, Sucampo Pharmaceuticals, Inc.,
                                  Sucampo Pharma Americas LLC, and
                                  Sucampo Pharma LLC

                                  William F. Cavanaugh
                                  Zhiqiang Liu
                                  PATTERSON BELKNAP WEBB & TYLER LLP
                                  1133 Avenue of the Americas
                                  New York, NY 10036
                                  (212) 336-2000

                                  Attorneys for Plaintiffs
                                  Takeda Pharmaceutical Company Limited,
                                  Takeda Pharmaceuticals USA, Inc. and
                                  Takeda Pharmaceuticals America, Inc.




                                    - 10 -
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 11 of 73 PageID: 11



         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

              I hereby certify that the matter captioned Sucampo AG, et al. v. Sun

Pharmaceutical Industries, Ltd., et al., Civil Action No. 18-15482 (FLW)(TJB) (D.N.J.) is

related to the matter in controversy because the matter in controversy involves some of the same

plaintiffs, some of the same patents, and because Zydus is seeking FDA approval to market

generic versions of the same pharmaceutical product.

              I further certify that, to the best of my knowledge, the matter in controversy is not

the subject of any other action pending in any court or of any pending arbitration or

administrative proceeding.

Dated: January 28, 2020                    By: s/ Charles M. Lizza
                                               Charles M. Lizza
                                               William C. Baton
                                               SAUL EWING ARNSTEIN & LEHR LLP
                                               One Riverfront Plaza, Suite 1520
                                               Newark, NJ 07102
                                               (973) 286-6700
                                               clizza@saul.com
                                               wbaton@saul.com

                                               Sucampo GmbH, Sucampo Pharmaceuticals,
                                               Inc., Sucampo Pharma Americas LLC, Sucampo
                                               Pharma LLC, Takeda Pharmaceutical Company
                                               Limited, Takeda Pharmaceuticals USA, Inc., and
                                               Takeda Pharmaceuticals America, Inc.


                                               Of Counsel:

                                               Preston K. Ratliff II
                                               Joseph M. O’Malley, Jr.
                                               Dana Weir
                                               PAUL HASTINGS LLP
                                               200 Park Avenue
                                               New York, NY 10166
                                               (212) 318-6000

                                               Attorneys for Plaintiffs
                                               Sucampo GmbH, Sucampo Pharmaceuticals,


                                             - 11 -
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 12 of 73 PageID: 12



                                     Inc., Sucampo Pharma Americas LLC, and
                                     Sucampo Pharma LLC


                                     William F. Cavanaugh
                                     Zhiqiang Liu
                                     PATTERSON BELKNAP WEBB & TYLER LLP
                                     1133 Avenue of the Americas
                                     New York, NY 10036
                                     (212) 336-2000

                                     Attorneys for Plaintiffs
                                     Takeda Pharmaceutical Company Limited,
                                     Takeda Pharmaceuticals USA, Inc. and
                                     Takeda Pharmaceuticals America, Inc.




                                    - 12 -
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 13 of 73 PageID: 13




                  EXHIBIT A
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 14 of 73 PageID: 14
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 15 of 73 PageID: 15
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 16 of 73 PageID: 16
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 17 of 73 PageID: 17
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 18 of 73 PageID: 18
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 19 of 73 PageID: 19
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 20 of 73 PageID: 20
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 21 of 73 PageID: 21
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 22 of 73 PageID: 22
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 23 of 73 PageID: 23




                  EXHIBIT B
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 24 of 73 PageID: 24
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 25 of 73 PageID: 25
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 26 of 73 PageID: 26
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 27 of 73 PageID: 27
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 28 of 73 PageID: 28
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 29 of 73 PageID: 29
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 30 of 73 PageID: 30
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 31 of 73 PageID: 31
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 32 of 73 PageID: 32




                 EXHIBIT C
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 33 of 73 PageID: 33
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 34 of 73 PageID: 34
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 35 of 73 PageID: 35
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 36 of 73 PageID: 36
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 37 of 73 PageID: 37
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 38 of 73 PageID: 38
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 39 of 73 PageID: 39
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 40 of 73 PageID: 40
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 41 of 73 PageID: 41
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 42 of 73 PageID: 42




                 EXHIBIT D
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 43 of 73 PageID: 43
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 44 of 73 PageID: 44
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 45 of 73 PageID: 45
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 46 of 73 PageID: 46
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 47 of 73 PageID: 47
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 48 of 73 PageID: 48
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 49 of 73 PageID: 49
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 50 of 73 PageID: 50
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 51 of 73 PageID: 51
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 52 of 73 PageID: 52




                  EXHIBIT E
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 53 of 73 PageID: 53
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 54 of 73 PageID: 54
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 55 of 73 PageID: 55
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 56 of 73 PageID: 56
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 57 of 73 PageID: 57
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 58 of 73 PageID: 58
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 59 of 73 PageID: 59
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 60 of 73 PageID: 60
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 61 of 73 PageID: 61
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 62 of 73 PageID: 62
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 63 of 73 PageID: 63
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 64 of 73 PageID: 64
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 65 of 73 PageID: 65
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 66 of 73 PageID: 66
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 67 of 73 PageID: 67
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 68 of 73 PageID: 68
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 69 of 73 PageID: 69
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 70 of 73 PageID: 70
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 71 of 73 PageID: 71
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 72 of 73 PageID: 72
Case 3:20-cv-00936-FLW-TJB Document 1 Filed 01/28/20 Page 73 of 73 PageID: 73
